OPINION — AG — **** FIREMEN'S PENSION FUND — WIDOW'S RIGHTS **** A WIDOW OF A PENSIONER UNDER THE FIREMEN'S RELIEF AND PENSION FUND ACT IS ENTITLED TO WIDOW'S BENEFITS IF SHE WAS MARRIED TO AND LIVING WITH THE PENSIONER AS HIS WIFE AT THE TIME OF HIS DEATH AND AT LEAST THIRTY MONTHS PRIOR THERETO, UNDER THE PROVISIONS OF 11 O.S. 1968 Supp., 368 [11-368](A), A PERSON RETIRED ON A PENSION FOR NON SERVICE CONNECTED DISABILITY UNDER 11 O.S. 1968 Supp., 365 [11-365] IS NOT ENTITLED TO RECEIVE ANY OF THE BENEFITS PROVIDED FOR IN 11 O.S. 1968 Supp., 389 [11-389], (DELL GORDON)